DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2, 5, and 7 have been cancelled. Claims 1, 9 and 17 have been amended. Claims 3 – 4, 6, 8, 10 – 16 are as previously presented. Claims 6 and 9 – 17 remain withdrawn. Therefore, claims 1, 3 – 4, and 8 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 4/29/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 4, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “a rigid body including an electrically conductive material, the rigid body is insulated from the rod-shaped electrode body and cannot be connected to the power supply that is connected to the rod-shaped electrode body.” The specification as filed does not include this limitation. Additionally, this limitation conflicts with the remainder of claim 1. Claim 1 recites, “at least part of the end surface of the rigid body comprises an electrically conductive material.” This structure results a rigid body that can be connected to the power supply that is connected to the rod-shaped electrode body. For example, due to the fact that at least part of the end surface of the rigid body comprises an electrically conductive material, a conductive wire could be connected between the electrically conductive material of the rigid body and said power supply, thus indicating that the rigid body can be connected to said power supply. Examiner is interpreting the limitation “the rigid body is insulated from the rod-shaped electrode body and cannot be connected to the power supply that is connected to the rod-shaped electrode body” to mean that the rigid body is insulated from the rod-shaped electrode body and is not electrically connected to the power supply that is connected to the rod-shaped electrode body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (CN 103153519) in view of Matsushita et al. (US 10,189,111) and Holzhauer (US 2011/0168680).
Regarding claim 1, Morita teaches a resistance spot welding apparatus (Fig. 1, element 110) for performing resistance spot welding on a sheet set including a plurality of lapped metal sheets (Fig. 1, element 170a), the apparatus comprising: 
a pair of electrodes facing each other (Fig. 1, elements 132 and 136) so as to hold the sheet set therebetween, 
wherein the electrodes each include: 
a rod-shaped electrode body (Fig. 1, elements 132 and 136) being connected to a power supply (Fig. 1, “power supply 178” ([0152] of Espacenet translation) is shown connected to elements 132 and 136) and having an end surface that is brought into contact with the sheet set and pressed against the sheet set (Fig. 1); 
a rigid body (Fig. 20, element 190 (190a – 190d), which corresponds to “pressing members” 138a, 138b of Figs. 1 and 2: (“In the second embodiment, the pressing members 138a, 138b are hereinafter referred to as auxiliary electrodes 190a, 190b” [0175] of Espacenet translation); Fig. 2 shows pressing member 138 comprising rod end 142; elements 190 and 138 are indicated to be rigid bodies that do not deform as they apply a pressing force to the sheet set, as indicated in, for example, Fig. 4, showing forces “F2” and “F3” applied to the sheet set by rod end 142 of pressuring member 138) including an electrically conductive material (elements 190a – 190d are referred to as “auxiliary electrodes” ([0175] of Espacenet translation), indicating they include an electrically conductive material), the rigid body is not deformed during spot welding (as described above, the rigid body applies forces “F2” and “F3” to the sheet set, this application of force indicating the rigid body is not deformed during spot welding) and having an end surface that is brought into contact with the sheet set and pressed against the sheet set (Figs. 20 and 21);
a resilient member (Fig. 2, coil spring 164a) coupled to a rear end of the rigid body (Fig. 2, coil spring 164a is coupled to pressure member 138a (which corresponds to auxiliary electrode 190a) via piston 156a and piston rod 148a) wherein the resilient member is configured to apply a pressing force to the rigid body as the rod-shaped electrode body and the rigid body are pressed against the sheet set, the resilient member comprising a compression coil spring or a cylindrical molded polymeric component (Fig. 2, coil spring 164a; additionally, “coil springs 164a, 164b are compressed during the downward 
a spacing between an outer periphery of the end surface of the rod-shaped electrode body and an inner periphery of the end surface of the rigid body (Fig. 20 shows the spacing between an outer periphery of the end surface of the electrode body 136 and an inner periphery of the end surface of the rigid body 190a); and
at least part of the end surface of the rigid body comprises an electrically conductive material (elements 190a – 190d are referred to as “auxiliary electrodes” [0175] of Espacenet translation, indicating at least part of the end surface comprises an electrically conductive material).
Regarding the limitation “the electrically conductive material of the end surface of the rigid body has an electrical conductivity higher than an electrical conductivity of the sheet set,” this limitation depends upon the material or article worked upon, namely, the sheet set which the claimed apparatus works upon. The claimed invention is directed to a resistance spot welding apparatus. The courts have held that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/current/d0e219279.html"§ 2115.
Fig. 20 of Morita does not expressly teach wherein the rigid body is insulated from the rod-shaped electrode body and cannot be connected to the power supply that is connected to the rod-shaped electrode body (note: please see the 112(a) rejection above, and Examiner’s interpretation of this limitation, which is that the rigid body is insulated from the rod-shaped electrode body and is not electrically connected to the power supply that is connected to the rod-shaped electrode body).
Matsushita is related to a spot welding method and apparatus. Matsushita teaches wherein a rigid body is insulated from a rod-shaped electrode body and cannot be connected to a power supply that is connected to the rod-shaped electrode body (interpreted as the rigid body is insulated from the rod-shaped electrode body and is not electrically connected to the power supply that is connected to the rod-
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the rigid body is insulated from the rod-shaped electrode body and cannot be connected to the power supply that is connected to the rod-shaped electrode body (interpreted as the rigid body is insulated from the rod-shaped electrode body and is not electrically connected to the power supply that is connected to the rod-shaped electrode body). Since Morita teaches that the rigid body can be electrically disconnected to the power supply (as described in the Office action dated 6/23/2020, in Fig. 56, auxiliary electrodes 476a and 476b correspond to electrodes 190a and 190b (functioning as the rigid body) in Fig. 20; elements 476a and 476b are shown as not being electrically connected to the electrode body (shown in Fig. 48 as element 468), since switch 498 is open; switch 498 disconnects elements 476a and 476b from the power source (element 450) for the electrode body (element 468)), this is merely a simple substitution of one known element for another to obtain predictable results; namely, that the rigid body of Morita is capable of being electrically connected to the power supply that is connected to the rod-shaped electrode body and is also capable of being electrically disconnected to the power supply that is connected to the rod-shaped electrode body, while the rigid body of Matsushita is not electrically connected to the power supply that is connected to the rod-shaped electrode body.
Morita is silent as to the spacing being at most 7 mm. However, Morita teaches that the spacing between the electrode body and the auxiliary electrodes (which function as the rigid body) can be controlled in order to control the ratio of i1 to i2, where i1 is the current that flows between the two electrode bodies, and i2 is the current that flows between an electrode body and the corresponding auxiliary electrodes (rigid body) (“the ratio of the current i1 to the branch current i2 can be controlled by changing the distances Z5, Z6 (see FIG. 48) between the upper welding tip 468 and the auxiliary In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP § 2144.05-II-A.
Morita does not expressly teach wherein the rigid body has a through hole in which the rod-shaped electrode body is inserted.
Matsushita teaches wherein the rigid body has a through hole in which the electrode body is inserted (Fig. 2C shows a top view of welding electrode 23 and magnetic rigid body 26; this figure, along with Fig. 2A which shows a side view of a similar embodiment, indicates that the rigid body has a through hole in which the electrode body is inserted).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the rigid body has a through hole in which the electrode body is inserted. Matsushita discloses several embodiments of the apparatus, each with a different shape for the rigid body (Figs. 2A, 2B, 2C). The rigid body configuration of Morita is similar to that of Fig. 2B of Matsushita (comprising a plurality of rigid bodies surrounding the welding electrode). The rigid body configuration of Fig. 2C of Matsushita appears to be merely a change in shape of the rigid body that achieves similar results to those of Morita and the apparatus of Fig. 2B of Matsushita.
Morita does not expressly teach that the electrodes are composite electrodes.
Holzhauer is related to a resistance welding electrode. Holzhauer teaches that the electrodes are composite electrodes (“… the resistance welding electrode may be designed as a composite electrode …” (paragraph 0014)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the electrodes are composite electrodes. Doing so “reduces the costs for the resistance welding electrode while simultaneously improving its performance” (paragraph 0014), as recognized by Holzhauer.

Regarding claim 3, Morita does not expressly teach wherein the rigid body has a cylindrical shape.
Matsushita teaches wherein the rigid body has a cylindrical shape (Fig. 2C shows a top view of welding electrode 23 and magnetic rigid body 26; this figure, along with Fig. 2A which shows a side view of a similar embodiment, indicates the rigid body has a cylindrical shape).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the rigid body has a cylindrical shape. Matsushita discloses several embodiments of the apparatus, each with a different shape for the rigid body (Figs. 2A, 2B, 2C). The rigid body configuration of Morita is similar to that of Fig. 2B of Matsushita (comprising a plurality of rigid bodies surrounding the welding electrode). The rigid body configuration of Fig. 2C of Matsushita appears to be merely a change in shape of the rigid body that achieves similar results to those of Morita and the apparatus of Fig. 2B of Matsushita.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morita / Matsushita / Holzhauer in further view of Kawai (JP 08174228).
Regarding claim 4, Morita does not expressly teach wherein the rigid body is configured such that an inner periphery of the end surface is circular and an outer periphery of the end surface is oval, elliptical, or rectangular.
Kawai is related to a pressure device for resistance welding. Kawai teaches wherein the rigid body is configured such that an inner periphery of the end surface is circular and an outer periphery of the end surface is oval, elliptical, or rectangular (Fig. 2: rigid body 11 is configured such that the inner periphery is circular, and the outer periphery is rectangular).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the rigid body is configured such that an inner periphery of the end surface is circular and an outer periphery of the end surface is oval, elliptical, or rectangular. Matsushita teaches a rigid body with an outer periphery of the end surface that is circular in shape, and Kawai teaches a rigid body with an outer periphery of the end surface that is rectangular in shape. It appears that the rectangular shape of the outer periphery of the end surface of the rigid body is a simple 
Furthermore, the courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. “In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), [t]he court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” MPEP § 2144.04-IV-B.

Regarding claim 8, Morita does not expressly teach wherein the apparatus further comprises a cooling mechanism that cools the rigid body, the cooling mechanism being a cooling water passage within the rigid body or spraying cooling water on the outer peripheral surface of the rigid body.
Kawai teaches wherein the apparatus further comprises a cooling mechanism that cools a rigid body, the cooling mechanism being a cooling water passage within the rigid body or spraying cooling water on the outer peripheral surface of the rigid body (Fig. 4, rigid body comprising water supply port 45 and drain port 46; while Fig. 4 of Kawai indicates that cooling fluid flows to the electrode, it should be noted that any of the electrodes of Morita, including the auxiliary electrodes which function as the rigid body, could be modified to include the cooling mechanism as taught by Kawai).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the apparatus further comprises a cooling mechanism that cools the rigid body, the cooling mechanism being a cooling water passage within the rigid body or spraying cooling water on the outer peripheral surface of the rigid body. Doing so provides “water, which cools the electrode” (Abstract), as recognized by Kawai. It is well known that providing a cooling mechanism for an electrode helps to mitigate undesirable results associated with the heat encountered by an electrode and/or a workpiece.


Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered.
On page 10, Applicant states, “the Figure 56 embodiment of Morita cannot meet the limitation that the "the rigid body is insulated from the rod-shaped electrode body and cannot be connected to the power supply that is connected to the rod-shaped electrode body.”
In the present rejection, the Figure 56 embodiment of Morita has not been relied upon for this limitation.

On page 11, Applicant states, “there is no reason to remove the switch from the Figure 56 embodiment. Morita clearly does not suggest such a modification.”
However, the Examiner has not suggested removing the switch from the Figure 56 embodiment. Rather, the Examiner has stated the teachings of the prior art references, and has provided statements indicating why one of ordinary skill in the art would be motivated to include the limitations that are not disclosed by Morita.

On page 11, Applicant has stated, “This conclusion of obviousness is no longer applicable to claim 1 as the question of patentability is not just whether the rigid body can be insulated from the rod-shaped electrode in Morita; claim 1 requires more than just insulation now. Even if this modification of Morita, wherein the rigid body is somehow insulated from the rod-shaped electrode, is considered obvious to the person of skill in the art, the rigid body in Morita can still be connected to the power supply.” Note: the conclusion of obviousness to which the Applicant refers is restated on page 11 of Applicant’s remarks.
However, please see the above rejection of claim 1 with regard to limitation “wherein the rigid body is insulated from the rod-shaped electrode body and cannot be connected to the power supply that is connected to the rod-shaped electrode body.” Please also see the 112(a) rejection regarding this limitation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761